The defendant's occupancy of the premises was a tenancy at will (P. S., c. 246, s. 1), which he could not terminate without the plaintiff's consent, except by giving the "notice in writing" required by the statute. Ib., s. 6. The word sent to the plaintiff in November was not such notice, and the plaintiff, not having consented that the tenancy should terminate, is entitled to recover for the rent.
"The opinions of witnesses as to the value of any real estate, goods, or chattels may be received as evidence thereof when it appears to the court that they are qualified to judge of such *Page 250 
value." P.S., c. 224, s. 22. Whether in a given instance a witness is thus qualified is a question of fact to be determined at the trial. Goodwin v. Scott, 61 N.H. 112, 114; Taylor v. Insurance Co, 51 N.H. 50, 55; Dole v. Johnson, 50 N.H. 452, 459; Jones v. Tucker 41 N.H. 546, 548. The referee's finding that the defendant's wife was qualified to judge of the value of the storage was authorized by the evidence. She knew of the capacity of the building, for she had examined it when the premises were rented. She knew how much was paid for rent, for she agreed with the plaintiff upon the amount and paid it whenever it became due. She knew the space occupied by the plaintiff's goods, for she lived in the house where they were stored. Such knowledge enabled her to estimate what proportionate part of the premises were required for the storage, and the rental value of such part in relation to the whole.
Exceptions overruled.
PEASLEE, J., did not sit: the others concurred.